DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (EP3171292A1).
-Regarding claim 1, Yan et al. discloses a ground mark determining method, performed by a computer device, the method comprising: obtaining, by the computer device, a point cloud grayscale image, the point cloud grayscale image comprising a road segment map (S170, paragraph 29, 38, 39); obtaining, by the computer device, ground mark information from the road segment map (S170 “attribute information of the lane mark”, paragraph 39) and running a mark-extraction network model to extract ground marks in the road segment map, the ground mark information comprising information about the ground marks extracted by the mark-extraction network model, and the ground marks indicating driving information marked on a road segment surface (the candidate lane line determination module 230 includes an edge pixel extraction unit and a candidate lane line determination unit, paragraph 45); and determining, by the computer device, a target ground mark from the ground marks according to the ground mark information (candidate lane line determination unit, paragraph 45-46).
(attribute information and confidence level, paragraph 75, 76); and wherein the determining the target ground mark from the ground marks according to the ground mark information comprises: removing, by the computer device, unqualified ground marks from the ground marks based on the confidence levels and the attribute information of the ground marks to obtain the target ground mark in a two-dimensional form (eliminate the candidate vehicular lane line, paragraph 32, 38); and converting, by the computer device, the target ground mark in the two- dimensional form into a target ground mark in a three-dimensional form (the two-dimensional vehicular lane line data is precisely projected into a three-dimensional space to form a high-precision three-dimensional map, paragraph 39).
-Regarding claim 9, Yan et al. discloses a ground mark determining apparatus, comprising: at least one memory storing computer program code (memory 420, FIG. 4); and at least one processor configured to access the at least one memory and operate as instructed by the computer program code (processor 410, FIG. 4), the computer program code comprising: first obtaining code configured to cause the at least one processor to obtain a point cloud grayscale image, the point cloud grayscale image comprising a road segment map (S170 “attribute information of the lane mark”, paragraph 39); second obtaining code configured to cause the at least one processor to obtain ground mark information from the road segment map and run a mark-extraction network model to extract ground marks in the road segment map, the ground mark information comprising information about the ground marks extracted by the mark-extraction network model, and the ground marks indicating driving information marked on a road segment surface (the candidate lane line determination module 230 includes an edge pixel extraction unit and a candidate lane line determination unit, paragraph 45); and (candidate lane line determination unit, paragraph 45-46).
-Regarding claim 10, Yan et al. further discloses the ground mark information comprises attribute information and confidence levels of the ground marks (attribute information and confidence level, paragraph 75, 76), and wherein the determining code is further configured to cause the at least one processor to: remove unqualified ground marks from the ground marks based on the confidence levels and the attribute information of the ground marks to obtain the target ground mark in a two-dimensional form (eliminate the candidate vehicular lane line, paragraph 32, 38); and 31convert the target ground mark in the two-dimensional form into a target ground mark in a three-dimensional form (the two-dimensional vehicular lane line data is precisely projected into a three-dimensional space to form a high-precision three-dimensional map, paragraph 39).
-Regarding claim 17, Yan et al. discloses a non-transitory computer-readable storage medium storing computer program code (memory 420, FIG. 4) configured to cause at least one computer processor (processor 410, FIG. 4) to: obtain a point cloud grayscale image, the point cloud grayscale image comprising a road segment map (S170 “attribute information of the lane mark”, paragraph 39); obtain ground mark information from the road segment map and run a mark-extraction network model to extract ground marks in the road segment map, the ground mark information comprising information about the ground marks extracted by the mark-extraction network model, and the ground marks indicating driving information marked on a road segment surface (the candidate lane line determination module 230 includes an edge pixel extraction unit and a candidate lane line determination unit, paragraph 45); and (candidate lane line determination unit, paragraph 45-46).
-Regarding claim 18, Yan et al. further discloses the ground mark information comprises attribute information and confidence levels of the ground marks (attribute information and confidence level, paragraph 75, 76), and wherein the computer program code is configured to cause the at least one processor to: remove unqualified ground marks from the ground marks based on the confidence levels and the attribute information of the ground marks to obtain the target ground mark in a two-dimensional form (eliminate the candidate vehicular lane line, paragraph 32, 38); and convert the target ground mark in the two-dimensional form into a target ground mark in a three-dimensional form (the two-dimensional vehicular lane line data is precisely projected into a three-dimensional space to form a high-precision three-dimensional map, paragraph 39).
Allowable Subject Matter
Claims 3-8, 11-16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/Primary Examiner, Art Unit 2664